Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into as of February 2, 2007 by and between
Sciele Pharma, Inc., a Delaware corporation (the “Company”) and Patrick Fourteau
(“Executive”).

WHEREAS, Executive is employed by the Company pursuant to the terms and
conditions of that certain Amended and Restated Employment Agreement dated
January 24, 2006, by and between First Horizon Pharmaceutical Corporation and
Patrick Fourteau (the “Employment Agreement”); and

WHEREAS, since the effective date of the Employment Agreement, the Company has
changed its name from “First Horizon Pharmaceutical Corporation” to “Sciele
Pharma, Inc.”; and

WHEREAS, the parties desire to amend Section 5(d) of the Employment Agreement to
delete the provision that the Company will pay Executive’s moving expenses and
replace it with the fact that the Company will reimburse Executive his
reasonable commuting expenses;

NOW THEREFORE, in consideration of Executive’s continued employment, the
covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

1.               Section 5(d) of the Employment Agreement is hereby amended and
restated in its entirety to state the following:

                        d)            The Company will pay Executive’s
reasonable commuting expenses for his commute between his home
                and the Company’s corporate offices, including, without
limitation, airfare, transportation expenses, hotel
                expenses and meal expenses while in commute.

2.               Except as expressly amended by this Amendment, the Employment
Agreement shall remain in full force and effect without modification or
amendment.  This Amendment will form a part of the Employment Agreement for all
purposes and the Employment Agreement and this Amendment will hereafter be read
together.

[Signatures provided on following page.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date first above written.

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Patrick Fourteau

 

 

Patrick Fourteau

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

SCIELE PHARMA, INC.

 

 

 

 

 

 

 

 

/s/ Darrell Borne

 

 

Darrell Borne

 

 

Executive Vice President, Chief Financial Officer, Treasurer and Secretary

 

 


--------------------------------------------------------------------------------